Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: the prior art, either singly or in combination, fails to anticipate or render obvious, the limitations of:  forming a patterned raising layer on the gate electrode; forming a second diffusion barrier layer on the first diffusion barrier layer; and the patterned area is whole directly above the patterned raising layer, as dictated by independent claim 1. Furthermore, the prior art also fails to suggest:  forming an impurity collection layer on the silicon layer, wherein the impurity collection layer has pores for impurities diffusing from the substrate; and keeping the impurity collection layer on the silicon layer and annealing, wherein the patterned area has the same pattern with the patterned raising layer, as required by independent claim 8. Additionally, the prior art also fails to suggest:  forming a patterned raising layer on the gate electrode, forming a second diffusion barrier layer on the first diffusion barrier layer, and wherein the patterned polysilicon layer has the same pattern with the patterned raising layer, as required by independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



February 11, 2022